Citation Nr: 0025888	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-46 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
adenoid cystic carcinoma, left parotid gland, currently rated 
as 20 percent disabling.

2.  Whether an evaluation higher than 10 percent is warranted 
for anxiety neurosis with chronic depression from July 31, 
1992, to August 28, 1995.

3.  Whether an evaluation higher than 30 percent is warranted 
for anxiety neurosis with chronic depression from August 29, 
1995.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
leg pain.

5.  Entitlement to service connection for a left external 
auditory canal polyp due to radiation treatment secondary to 
the service-connected residuals of adenoid cystic carcinoma, 
left parotid gland.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
facial spasms due to radiation treatment secondary to the 
service-connected residuals of adenoid cystic carcinoma, left 
parotid gland.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from October 1983 to July 
1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The RO granted entitlement to service connection for anxiety 
neurosis with chronic depression by rating decision dated in 
November 1994 and assigned a 10 percent evaluation, effective 
from July 31, 1992, the day following separation from 
service.  The veteran disagreed with the rating and the RO 
subsequently increased the evaluation to 30 percent by rating 
decision dated in January 2000, effective to August 29, 1995, 
the date of the veteran's notice of disagreement with the 
original grant.  (The Board notes that the RO construed this 
as an increased rating claim.)  

The Board notes that the United States Court of Appeals for 
Veterans Claims  (formerly the United States Court of 
Veterans Appeal) (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  As noted 
above, the rating for the service- connected anxiety disorder 
was increased during the pendency of this appeal, which 
resulted in a "staged" rating: 10 percent from July 31, 1992, 
and 30 percent from August 29, 1995. Fenderson, supra. 
Therefore, consideration of the anxiety disorder claim must 
now include whether a current evaluation higher than 30 
percent is warranted, as well as whether an evaluation in 
excess of 10 percent for the period prior to August 29, 1995 
is in order.

The issue of an increased rating for residuals of adenoid 
cystic carcinoma, left parotid gland was remanded in June 
1997 for further development including a VA examination.  It 
has now been returned to the Board for adjudication.  The 
other issues on the title page were also developed for 
appellate review while the case was in remand status.

Service connection for right leg pain was denied by rating 
decision in February 1994.  The veteran was notified of the 
denial, but failed to timely file an appeal.  Consequently, 
that determination became final.  38 U.S.C.A. § 7105.

Regarding the claim for service connection for facial spasms 
due to radiation therapy, secondary to adenoid cystic 
carcinoma.  Service connection was originally denied by 
rating decision in February 1994.  A timely notice of 
disagreement was not filed, and that determination became 
final. 38 U.S.C.A. § 7105.  Accordingly, the Board has 
characterized the issue as: Whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for facial spasms due to radiation 
treatment secondary to the service-connected residuals of 
adenoid cystic carcinoma, left parotid gland.  It has been 
certified as a matter for consideration on the merits.  This 
is premature, as set forth below.

In connection with this claim, the RO did not consider 
whether new and material evidence had been submitted to 
reopen the claim for facial spasms due to radiation 
treatment.  The merits of the claim cannot be addressed until 
there is a determination as to whether the claim is reopened.  
The claim for service connection for facial spasms due to 
radiation treatment claim is addressed in the remand appended 
to this decision.

The Board's decision is limited to the issues developed for 
appellate review.  The Board notes that this claims file is 
rather extensive, and subsequent to the aforementioned 
remand, numerous additional issues were developed by the 
veteran.  Several of them have been resolved in his favor, 
and others are in various stages of development.  These 
include claims for service connection for otitis externa; 
tinnitus; sensorineural hearing loss; left oral mucosa soft 
tissue changes; dry mouth; and, lung cancer all claimed as 
secondary to his adenoid cystic carcinoma.  These claims have 
not started in the appellate process, and as such, the Board 
does not have jurisdiction of these claims.  The Board notes 
that the veteran's combined service connected disabilities at 
this time are 100 percent disabling.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issues considered in this decision has 
been obtained by the RO.

2.  The service-connected residuals of adenoid cystic 
carcinoma, left parotid gland, is currently manifested by 
objective evidence of no local recurrences, and no more than 
moderately severe disability of neck muscle group (MG) XXIII.

3. The veteran is shown to have residual scarring of the left 
neck manifested by a six inch inverse hook like scar in the 
left cervical to parotid region, with moderate aesthetic 
disfigurement.  

4. Prior to August 29, 1995, the veteran's anxiety disorder, 
was manifested by definite impairment of social and 
industrial adaptability, but not considerable social and 
industrial impairment.

5. The veteran's anxiety neurosis with chronic depression, 
from August 29, 1995, is productive of symptoms causing no 
more than definite impairment of social and industrial 
adaptability, and occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, panic attacks, and 
sleep impairment.

6.  The veteran has not been shown to have occupational and 
social impairment of such extent as to produce considerable 
impairment of social and industrial adaptability, or an 
occupational impairment with reduced reliability and 
productivity as a result of his service-connected anxiety 
disorder.

7.  There are no extraordinary factors resulting from the 
service connected residuals of adenoid cystic carcinoma, left 
parotid gland, and, anxiety neurosis with chronic depression, 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.

8.  Competent medical evidence indicates that the veteran's 
left auditory canal polyp occurred secondary to radiation 
treatment for adenoid cystic carcinoma, left parotid gland; 
recent examination however, has revealed no residuals 
subsequent to the polyp removal.

9.  Service connection for right leg pain was denied in a 
rating decision in February 1994.  It was held that there was 
no evidence of right leg pain in service, and none was shown 
on VA examination post-service.  The veteran was notified of 
that decision and failed to timely complete his appeal.  This 
is the last final denial on any basis.

10.  The evidence received into the record since the February 
1994 denial, including private and VA medical records is 
cumulative or redundant, and is not, by itself or in 
connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for residuals of adenoid cystic carcinoma, left 
parotid gland have not been met. 38 U.S.C.A. § 1155, 5107(b) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.20, Part 4, diagnostic codes (DC) 7709-5323 (1999).

2.  The criteria for a separate evaluation, not to exceed 10 
percent, for a scar, left, neck, SP parotidectomy have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.6, 4.7, 4.118, DC 7800 (1999).

3.  The criteria for an increased rating to 30 percent, but 
no more, for an anxiety neurosis with chronic depression is 
warranted for the period from July 31, 1992 to August 28, 
1995. 38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.125, 4.126, 4.130, Diagnostic Code (DC) 9400 (1996).

4.  The criteria for an increased rating in excess of 30 
percent for an anxiety neurosis with chronic depression, from 
August 29, 1995, are not met on either a schedular or 
extraschedular basis. 38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code (DC) 
9400 (1996) (1999).

5.  Residuals of the removal of a benign polyp from the left 
auditory canal were not incurred in service and are not 
proximately due to or the result of a service connected 
disorder.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).

6.  The February 1994 decision by the RO denying the 
appellant's claim to service connection for right leg pain is 
final; evidence submitted since that decision does not 
constitute new and material evidence which allows the Board 
to reopen and review the appellant's claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Vargas-Gonzales v. 
West, 12 Vet.App. 321 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased rating claims

Initially, the Board finds that the veteran's claims for 
increased ratings are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claims.  Generally, an 
allegation that a service-connected disability has increased 
in severity is sufficient to establish well groundedness.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  Likewise, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, such that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The veteran's service- connected residuals, adenoid cystic 
carcinoma, left parotid gland, is rated analogously under the 
provisions of DC 7709-5323, as Hodgkin's Disease, and Muscle 
damage MG XXIII.  In rating a disability that is not listed 
in the Ratings Schedule, such as adenoid cyst carcinoma, it 
is permissible to rate that disability under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous. 38 C.F.R. part 4, DCs 7709 and 5323, 
Hodgkin's disease, and residual muscle damage MG XXIII, 
appears to be the disabilities listed in the Ratings Schedule 
that are most closely analogous to the service- connected 
disability.  See 38 C.F.R. § 4.20.  Lendenmann v. Principi, 3 
Vet.App. 345, 350-51 (1992); Pernorio v. Derwinski, 2 
Vet.App. 625, 629 (1992).

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

While these appeals were pending, the applicable rating 
criteria for muscle injuries, hemic and lymphatic system 
disorders, and mental disorders were amended.  The timing of 
these changes in the regulations requires the Board to first 
consider whether the amended regulations are more favorable 
to the veteran than the prior regulations, and, if so, the 
Board must apply the more favorable regulations.  VAOPGCPREC 
11-97; Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that there is no basis upon which to conclude 
that the earlier versions of the pertinent regulations are 
more or less favorable to the veteran.  Indeed, when applied 
to this individual case, there appear to be no significant 
substantive differences between the two versions.  There is 
no substantive change in the muscle injury changes.  The 
other disorders will be rated under the criteria that apply 
for the various time periods in question.


a.  Residuals of adenoid cystic carcinoma

Historically, the veteran underwent a subtotal left 
parotidectomy in January 1990. Subsequently a diagnosis of 
adenoid cystic carcinoma of the left parotid gland was given.  
He underwent six weeks of radiation therapy and returned to 
duty.  He was eventually separated from service with a 10 
percent disability rating.  

By rating action in August 1992, service connection was 
granted for residuals of adenoid cystic carcinoma, left 
parotid gland, and a 10 percent rating was assigned from July 
31, 1992, the day after separation from service.  This rating 
was increased to 20 percent in February 1994, and has 
remained at this rating to the present time.

The Board remanded this case in June 1997 for further 
development including a VA examination to evaluate the 
orthopedic, and neurological nature and severity of the 
residuals of adenoid cystic carcinoma.  (The Board notes that 
during this period several additional disabilities secondary 
to the adenoid cystic carcinoma were identified, service 
connected, and separately rated.)

In a March 1998 VA examination, the veteran reported being 
diagnosed with left parotid adenoid cystic carcinoma, and 
undergoing radiology treatment during service.  He was 
unaware of any recurrences.  He stated that there were some 
small benign tumors noted by follow up MRI scans.  His main 
complaint was intermittent muscle spasms, left facial region 
and numerous bouts of otitis externa.  He also complained of 
muscle spasms in cold weather predominantly in the left 
platysma muscle. 

The examiner noted no palpable lymph nodes in the left 
occipital or cervical region; no parotid gland, or 
submandibular gland palpable abnormalities; and the 
oropharynx was clear.  Cranial nerves II-XII were intact.  
Facial sensations were normal except around the surgical scar 
site where there was decreased light touch and pinprick 
sensation.  Masseter strength was equal bilaterally.  There 
was mild asymmetry of the platysma on flexion of the muscle, 
and some atrophy of the preauricular area extending to the 
angle of the mandible.  There was no other facial muscle 
asymmetry.  Shoulder shrug was intact; tongue midline; motor 
evaluation 5/5 throughout; systemic sensory examination was 
normal; and no pathological reflexes noted. The diagnosis was 
SP, left parotid adenoid cystic carcinoma, with surgical 
removal, and subsequent x-ray therapy.

In a muscle examination, the veteran noted that after his 
left parotid surgery, his whiskers did not grow on that side 
of his face, and everyone asks why his face was so smooth.  
The examiner noted the left sternocleidomastoid was injured.  
There were muscle spasms noted on the left neck and face, but 
no loss of muscle or joint function. There was no bone or 
nerve damage noted, and no muscle herniation.  The diagnosis 
was PO, left parotidectomy, with loss of muscle tissue.

A scar examination revealed a six inch inverse hook like scar 
in the left cervical to parotid region (10 cm. incision over 
the left parotid), with some loss of muscle tissue in the 
region. There was decreased light touch and pinprick 
sensation; but no tenderness; inflammation; edema; adherence; 
ulceration; breakdown of the skin; elevation; depression of 
the scar; or keloid formation; and the color of the skin was 
normal. The extent of underlying tissue loss was the excision 
of the left parotid gland.  Disfigurement was minimal with a 
1.5 cm. depression over the parotid fossa, with no limitation 
of function due to scarring.  The diagnosis was surgical 
scar, post parotidectomy, with minimal disfigurement.

The veteran's residuals of adenoid cystic carcinoma, left 
parotid gland, is evaluated by the RO analogously under both 
DC 7709, Hodgkin's disease, and DC 5323, Muscle Group XXII 
function. The criteria used will be that which reflects the 
predominant disability.  The Board notes that the left 
parotid gland was removed and the veteran treated in service 
with no recurrence of the cancer at the site of the left 
parotid gland.  As such under DC 7709, the condition is rated 
as residuals only.  These residuals are most closely 
analogous to muscle damage, MG XXIII.

At the time the original rating was awarded, under DC 7709 
(1994), a 100 percent rating was provided for one year 
following cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure. Thereafter, if 
there was no recurrence or invasion of other organs, the 
rating was made on residuals. The minimum compensable 
evaluation of 30 percent required the manifestation of 
occasional low-grade fever, mild anemia, fatigability, or 
pruritus. Id. A noncompensable rating was for assignment if 
the required residuals were not shown. See 38 C.F.R. § 4.31.  

Under DC 7709, in effect after October 23, 1995, a 100 
percent rating is warranted for Hodgkin's disease when the 
disease is active or during a treatment phase. The note to DC 
7709 provides that the 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures. 
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination. If there has been no local 
recurrence or metastasis, the disease is to be rated on 
residuals.

Under Diagnostic Code 5323, Injuries to Muscle Group XXIII, 
muscles of the side and back of the neck (suboccipital; 
lateral vertebral and anterior vertebral muscles) whose 
function is the movement of the head; and, fixation of 
shoulder movement, a noncompensable evaluation is warranted 
for slight muscle injury; a 10 percent evaluation is 
warranted for moderate injury; a 20 percent evaluation is 
warranted for moderately severe injury; and a 30 percent 
evaluation is warranted for severe injury. 38 C.F.R. § 4.73, 
Diagnostic Code 5323.

Muscle injuries are evaluated in accordance with the 
principles and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, 
and 4.73, Diagnostic Codes 5301 to 5329. Amendments to these 
regulations became effective on July 3, 1997, during the 
pendency of the veteran's appeal. 62 Fed. Reg. 106, 30235- 
30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved). The defined purpose of the changes was 
to incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria. The 
comments clarify that the changes were not intended to be 
substantive. See 62 Fed. Reg. 30235-30237 (1997).

The Board notes that the ratings assigned to the different 
disability levels; i.e. severe, moderately severe, moderate, 
and slight, did not change. The definitions of those terms 
changed as did the principals of combining evaluations for 
such injuries under 38 C.F.R. §§ 4.55 and 4.56. The Board 
finds that no substantive changes were made to the provisions 
of 38 C.F.R. § 4.56 or to Diagnostic Code 5323 as those 
provisions are for application herein.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
30 percent evaluation of the adenoid cystic carcinoma, left 
parotidectomy under DC 5323.  For a 30 percent disability 
evaluation to be assigned, the medical evidence of record 
must demonstrate severe muscle injury.  See 38 C.F.R. § 4.73, 
DC 5323.

The veteran's service medical records reference the subtotal 
left parotidectomy, but do not reflect any findings or 
discussion of the impact of that surgery that would suggest 
the residuals were more significant than that anticipated by 
a moderately severe rating. 

In the March 1998 VA examination the veteran complained of 
intermittent muscle spasms, in the left facial region, and in 
cold weather predominantly in the left platysma muscle. The 
examiner noted, a six inch inverse hook like scar in the left 
cervical to parotid region, with some loss of muscle tissue.  
There was decreased light touch and pinprick sensation around 
the scar site, with mild asymmetry of the platysma on flexion 
of the muscle, with some atrophy of the preauricular area 
extending to the angle of the mandible.  Muscle spasms were 
noted on the left neck and face, but no loss of muscle or 
joint function.  The examiner noted the left 
sternocleidomastoid was injured.  There was no bone or nerve 
damage, or muscle herniation.  It would appear, therefore, 
that the current examination does not suggest that the 
veteran's muscle injuries to that area now warrant being 
characterized as more than moderately severe.

However, the Board notes the six inch inverse hook like 
surgical scar, left neck.  It is determined that a separate 
rating for this scar is warranted under DC 7800, Scars, 
disfiguring, head, face, or neck, which warrants a 0 percent 
rating for a slight scar. Where the scar is moderate and 
disfiguring, a 10 percent rating is for assignment; where 
there is severe scarring, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles, a 
30 percent rating is assignable. The Board finds that the 
veteran's residual surgical scar is moderately disfiguring 
accordingly, a separate 10 percent rating is warranted. 38 
C.F.R. §§ 4.118, DC 7800 (1999).

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 
205-06 (1995).  However, although the veteran has articulated 
complaints of muscle spasms, there is no medical evidence, or 
complaints of pain on use.  There is no medical evidence to 
show that any other symptom, including weakness or 
incoordination, results in additional functional impairment 
to a degree that would support a higher rating.  There is 
therefore, no basis for concluding that additional 
impairment, beyond that contemplated by the ratings currently 
in effect, is present as a result of pain on use.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
residuals of adenoid cystic carcinoma, left parotid gland.  
The Board further determines that a separate 10 percent 
rating, but no more, is warranted for a surgical scar, left 
parotidectomy.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991). The Board has considered whether 
an extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) is warranted. In the instant case, 
however, there has been no showing that the disability under 
consideration have independently caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. Under these 
circumstances, the Board determines that the criteria for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See also Bagwell v. Brown, 9 Vet. 
App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has considered the appellant's statements. He is 
competent to state that his condition is worse. However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability. 
The reports of competent medical examiners do not support a 
finding of symptomatology productive of more than moderately 
severe impairment to MG XXIII.


b. Anxiety neurosis with chronic depression

Historically, the veteran was originally service connected 
for anxiety neurosis with chronic depression by rating 
decision dated in November 1994 and assigned a 10 percent 
evaluation, effective from July 31, 1992, the day following 
separation from service.  The veteran disagreed with the 
rating and the RO subsequently increased the evaluation to 30 
percent by rating decision dated in January 2000, effective 
to August 29, 1995, the date of the veteran's notice of 
disagreement with the original grant.  (The Board notes that 
the RO construed this as an increased rating claim.) 

While this appeal was pending, the applicable rating criteria 
for mental disorders were amended effective November 7, 1996.  
See 38 C.F.R. § 4.125 et seq. (1999).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that there is no basis upon which to conclude 
that the earlier version of the pertinent regulations is more 
or less favorable to the veteran.  Indeed, when applied to 
this individual case, there appear to be no significant 
substantive differences between the two versions. As 
discussed below, a rating of 30 percent is warranted for the 
entire period from July 31, 1992, as the Board has determined 
that the veteran's appeal arises from the initial grant of 
benefits. However, a rating in excess of 30 percent is not 
warranted under either applicable criteria, for the 
applicable period.

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation was warranted for a Generalized anxiety 
disorder with definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was warranted with 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation required lesser 
symptomatology than a 100 percent evaluation, such as to 
produce severe impairment of social and industrial 
adaptability.  Finally, a 100 percent evaluation required 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability. 38 C.F.R. § 4.132, DC 9400 
(1996).

The severity of a psychiatric disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability. Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency. Great emphasis was placed upon the full 
report of the examiner, descriptive of actual symptomatology. 
The record of the history and complaints was only preliminary 
to the examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials. 38 C.F.R. 
§ 4.130 (1996). The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations in effect since November 1996 (and 
considered by the RO), a 30 percent evaluation will be 
assigned for an anxiety disorder which produces occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events. 

A 50 percent evaluation is warranted for an anxiety disorder 
which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. DCs 9400, 9440 
(1999).

Historically, the veteran filed a claim for service 
connection for a nervous disorder in August 1992.

A letter from the VA medical center psychiatric services, in 
June 1993, noted that the veteran was referred for a 
psychiatric evaluation due to his apparent depression over 
his service connected disabilities.  He reported 
forgetfulness; irritable mood;  short temper; anger; 
hostility; suicidal and homicidal thoughts. The examiner 
noted that his physical condition was causing him to 
decompensate.  The examiner requested that his physical and 
mental conditions be evaluated because they had clearly 
changed for the worse.

In an April 1994 VA examination, the veteran reported that he 
had been suffering since 1988 when his cancer began.  He was 
not diagnosed and was treated as a malcontent.  He has 
continued to suffer from obsessive ruminations about his 
treatment; sleep difficulty; intrusive thoughts; suicidal 
thoughts; anxiety and depression.  He was taking Prozac for 
his depression.  

The examiner noted that the veteran above average in 
intelligence, excited but relevant, anxious but coherent.  He 
was oriented x 3; memory intact; affect extremely intensified 
with a combination of anxiety and depression.  There was no 
evidence of a psychotic thought disorder.  Affect was 
intensified, but appropriate;  hallucinations and delusions 
were denied.  The diagnosis was anxiety neurosis with chronic 
depression secondary to Hopkins disease. The examiner opined 
that he was moderately to severely dysfunctional and at least 
50 percent unable to function socially, vocationally, 
emotionally, and mentally.

Service connection was granted for depression and anxiety by 
a rating decision in November 1994.  A 10 percent rating was 
assigned from July 31, 1992, the day after separation from 
service.  

The veteran filed a notice of disagreement (NOD) with this 
rating action in August 1995.  The Board notes that the RO 
considered this as a claim for an increased rating.  The NOD 
read as follows; 

I have your rating of 11-30-94 awarding 10% for a 
nervous condition and the condition is worse. Please 
secure the OPT record from BVAMC's Mental Health Clinic 
(see attached letter) and review for an increase in 
compensation.  If these treatment records do not change 
your rating 
please let this letter serve as a notice of disagreement 
on the nervous condition issue. (Emphasis added.)

In a December 1996 VA examination, the veteran reported that 
his problems began in service with his adenocystic carcinoma.  
The examiner noted that the veteran was tremulous and anxious 
throughout the interview, and his affect reflected 
depression.  He appeared free of psychosis, and insight and 
judgment appeared reasonably preserved.  He was taking 
Prozac.  The examiner diagnosed major depression with anxious 
features.  He was considered competent, but noted that the 
current levels of social, vocational, and industrial 
adjustments appeared to be at risk.

In an August 1999 VA examination, the veteran essentially 
reported that his problems began in service with his 
diagnosis of cancer.  He felt anxious and depressed, and was 
in constant fear that this cancer will ultimately kill him.  
He reported irritability and muscle tension, sleep 
difficulty, low energy.  He said he has suffered greatly 
since being diagnosed with parotid gland cancer and 
subsequent lung cancer.  He has no suicidal or homicidal 
ideations.  

The examiner noted the veteran was cooperative; alert and 
oriented x 4. He exhibited good eye contact and speech was 
regular rate and rhythm.  His mood was worried, upset; and 
affect was mildly constricted.  Thought content was negative 
for suicidal or homicidal ideations, with no ideas of 
reference.  Though process was negative for flight of ideas, 
and looseness of association.  He was able to focus, fan, and 
shift attention. Memory was intact; insight; and judgment was 
adequate.  The diagnosis was generalized anxiety 
disorder/depressive disorder, and a GAF of 55 was assigned.  
The veteran was considered competent.

The post service medical evidence of file includes extensive 
and duplicative private and VA treatment records for his 
mental and physical disabilities.  These include a July 1995 
psychological evaluation which noted a diagnosis of 
adjustment disorder with mixed anxiety and depressed mood. A 
GAF of 65-70 was assigned.  This evaluation was done in 
conjunction with an interview; multi-modal life history; 
MMPI-2: MCMI; etc.

After reviewing the applicable rating criteria in effect both 
prior to and since November 7, 1996, and the reported 
objective findings and subjective complaints, the Board is of 
the opinion that the veteran's psychiatric symptomatology 
produces definite, but does not produce considerable 
impairment of social and industrial adaptability. 
Significantly, a 50 percent psychiatric evaluation, under the 
new criteria, requires reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands;  impairment of memory, judgment, and abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, etc.  

While the veteran certainly exhibits some of these 
deficiencies, in the most recent VA examination, the veteran 
was cooperative, alert, and oriented x 4.  His speech rate 
and rhythm were regular, and he made good eye contact.  There 
was no evidence of gross cognitive dysfunction. His mood was 
worried, and upset.  Affect was mildly constricted.  Thought 
content was negative for suicidal or homicidal ideations; 
ideas of reference; flight of ideas, or looseness of 
association.  He was able to focus, fan, and shift attention. 
Memory was intact; and insight and judgment  were adequate.  
He was considered competent, and assigned a GAF of 55.  

The Board notes that the veteran was depressed and worried 
over his physical disabilities.  However, he appears to 
communicate well and had no gross impairment in thought 
process.  In addition, there is no evidence of grossly 
inappropriate behavior.  The veteran has always appeared 
cooperative and oriented.  While he is described as 
depressed, worried and upset; grossly inappropriate behavior 
has not been shown.

Next, there is no evidence that he is in persistent danger of 
hurting self or others at this time.  Moreover, there is no 
evidence that he experiences an inability to perform 
activities of daily living due to his psychiatric disability.  
Rather, the limits on his abilities to function appear to be 
due to his physical disabilities, and not his anxiety 
disorder. In any event, his anxiety disorder appears to be of 
lesser symptomatology than necessary for a schedular 
evaluation greater than the 30 percent schedular evaluation 
currently in effect.  

The Board is aware that the assigned GAF on the August 1999 
VA examination was 55, and that an assigned GAF in the range 
of 55-60, at least pursuant to DSM-III-R criteria, is 
indicative of "moderate" industrial impairment. See Carpenter 
v. Brown, 8 Vet. App. 240, 243 (1995).  The examiner noted 
the veteran was cooperative; alert; oriented; exhibited good 
eye contact; speech had a regular rate and rhythm.  Thought 
content was negative for suicidal or homicidal ideations; 
with no ideas of reference, or looseness of association.  
Memory was intact, and insight and judgment were adequate.  
This is indicative of no more than a 30 percent rating.  
There is not such flattened affect; panic; impairment of 
memory; judgment; thinking disturbance; or other symptoms as 
to warrant a 50 percent rating.

On assessing the foregoing in conjunction with the reasoning 
advanced above bearing on the degree of social incapacitation 
traceable to the veteran's anxiety disorder, the Board finds 
that a rating in excess of 30 percent, is not warranted, for 
his anxiety disorder under Code 9400 for the period from 
August 29, 1995. While the Board is sympathetic to the 
veteran's physical problems, there is no basis on which to 
grant a higher rating for his service-connected psychiatric 
disability. 

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim, as opposed to a new claim for increase. 
Fenderson v. West, 12 Vet. App. 119 (1999). As the Board has 
determined that the veteran's statement dated in August 1995 
was a proper NOD, an increased rating to 30 percent is 
granted for the period prior to August 29, 1995.  It is 
determined that the findings on applicable records are 
essentially similar to those used to currently sustain the 30 
percent rating.  During the period in question, prior to 
August 1995, the "old" criteria are for application.  There 
is evidence, based on the foregoing, that for the time there 
was definite social and industrial impairment, but no more.  
Thus the 30 percent rating is for assignment prior to August 
1995.

Consideration has been given to an extraschedular increased 
rating under the provisions of 38 C.F.R. § 3.321.  The 
evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Specifically, there has 
not been a demonstration of marked interference with 
employment specifically attributable to the service-connected 
anxiety disorder or frequent periods of hospitalization due 
to that disorder so as to render impractical the application 
of the regular schedular criteria.  

Therefore, considering the medical evidence of record, the 
Board finds that, under the criteria of Diagnostic Code 9400, 
effective November 7, 1996, and under the criteria of 
Diagnostic Code 9400, effective prior to November 7, 1996, 
and even considering the criteria of 38 C.F.R. § 4.7, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for an anxiety disorder for the entire period. 
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt. 38 U.S.C.A. § 
5107(b).


II.  Service connection, auditory canal polyp secondary to 
adenoid cystic carcinoma

Initially, the Board finds that the veteran's claim for 
entitlement to service connection is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000); that is, he has presented a claim that is plausible.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999). 

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition, should 
also be compensated.  Id.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id.

Historically, the veteran was diagnosed with adenoid cystic 
carcinoma, left parotid gland.  He underwent a subtotal left 
parotidectomy in January 1990, followed by six weeks of 
radiation therapy.  He is currently service connected for 
residuals of adenoid cystic carcinoma.  In addition the 
cancer metastasized to his lungs, and he is service connected 
for lung cancer.  He is also service connected for a 
secondary  anxiety neurosis with chronic depression, and 
several disorders due to radiation treatment for his adenoid 
cystic carcinoma, left parotid gland including; otitis 
externa; left oral mucosa soft tissue changes; and, dry 
mouth.  Further he is service connected for tinnitus, and 
hearing loss in the left ear which he attributes to his 
adenoid cystic carcinoma and its treatment.  

In March 1995, while being treated for chronic otitis, a 
polyp was noted in his left ear.  The examiner noted the 
veteran's history of left parotid gland carcinoma and 
suggested that it be excised.  The polyp was surgically 
removed without difficulty.  The pathological report 
indicated that it was a squamous polyp with no evidence of 
malignancy.  The preoperative diagnosis was left external 
auditory canal polyp; status post x-ray therapy for adenoid 
cystic carcinoma of the left parotid.

Subsequent examinations do not reveal any reoccurrence of 
polyps in his left ear.

On a VA examination in March 2000, the veteran reported 
reoccurring left side ear infections, and reduced hearing in 
his left ear. He has had mild imbalance and several 
reoccurring episodes of otitis externa a year.  He referred 
to the removal of a non-malignant oral polyp from the left 
ear. 

The examiner noted that the tympanic membranes were intact.  
The left external auditory canal had dry flaky skin, while 
the right auditory canal was normal. There was no active skin 
disease present. The examiner opined that the decreased 
hearing and recurring otitis externa may be related to his 
prior radiation treatment causing him to have dry scaly skin 
of the external auditory canal thus making him more prone to 
infection.  There were, however no polyps.

Based on the evidence of record, it appears, that there is no 
residual impairment from the polyp removal that can be 
service connected.  It seems clear that the polyp noted in 
the left ear was related to the x-ray therapy that the 
appellant had for his service connected disorder.  That polyp 
was not malignant, and was removed in 1995.  Since then, it 
has not been shown that there have been any residuals, nor 
has there been any recurrence of the polyps.  In the absence 
of recurrent polyps related to the original polyp, or a 
finding that there are some residuals from the removal of the 
polyp, there is nothing to service connect.  Thus, the appeal 
as to this issue must be denied.


III. New and material evidence to reopen a claim of 
entitlement to service connection for right leg pain

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (1999); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In addition, see Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), wherein the Court held that a three-step analysis is 
necessary, in that it must first be determined if there is 
new and material evidence to reopen a claim; if there is such 
evidence, the claim is reopened and the Board must then 
determine if the claim is well grounded, based upon all the 
evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection was initially denied 
for right leg pain by rating decision of February 1994. The 
veteran was notified of that denial, and did not file a 
timely appeal.  Consequently, that determination is final.  
38 U.S.C.A. § 7105.  That is the last final decision on any 
basis.

In making that decision, the RO considered the evidence then 
of record which included the appellant's service medical 
records, which were negative for a diagnosis of a right leg 
disorder.  In addition, a VA examination in September 1993, 
noted subjective complaints of pain in the right leg, 
etiology was unknown.

The evidence submitted by the appellant since the February 
1994 rating decision consists, in essence of voluminous and 
duplicative additional medical treatment records; and, 
hospitalization reports.  These include; a January 1995 VA 
nerve conduction study indicating a normal nerve conduction 
study of the right sural sensory, posterior tibial and 
peroneal nerves, and concluded that there was no evidence of 
peripheral neuropathy in the lower right extremity; and, a 
May 1996 Highlands Diagnostic Center MRI report of the right 
lower extremity which found no focal mass, or cyst within the 
calf musculature or subcutaneous tissues.  The marrow signal 
from the tibia and fibula appeared normal.

The Board, finds these records to be cumulative evidence, so 
it is not new, and is not material to the issue at hand. The 
additional evidence does not contain a competent expert 
opinion relating any current right leg disorder with any in-
service treatment, event, or complaint.  In fact the 
additional evidence finds no current right leg pathology.  In 
this regard, the Board notes that the appellant is not 
qualified to make that medical connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, this evidence is 
not new and material.  To the extent pertinent contentions 
are advanced, they are redundant of information previously on 
file.  Thus, this is not new and material evidence.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current right leg pain 
pathology and the appellant's period of active duty, the 
claim for entitlement to service connection for right leg 
pain is not reopened.


ORDER

Entitlement to an increased evaluation for residuals of 
adenoid cystic carcinoma, left parotid gland, currently rated 
as 20 percent is denied.

Entitlement to a separate 10 percent rating, but no more, for 
a scar, SP, left parotidectomy is warranted subject to the 
law and regulations governing the award of monetary benefits.

An evaluation of 30 percent for an anxiety neurosis with 
chronic depression, from July 31, 1992, to August 28, 1995 is 
warranted subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to an increased rating for anxiety neurosis with 
chronic depression, currently rated as 30 percent from August 
29, 1995 is denied.
 
Entitlement to service connection for a left external 
auditory canal polyp due to radiation treatment secondary to 
the service-connected residuals of adenoid cystic carcinoma, 
left parotid gland is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for right leg 
pain, and the claim is denied.


REMAND

In March 1998, the veteran attempted to reopen the previously 
denied claim for facial spasms due to radiation treatment 
secondary to the service-connected residuals of adenoid 
cystic carcinoma.  The RO considered the claim without regard 
to the finality of the prior rating decision in February 
1994.

It is noted that post February 1994 rating action, 
examinations have revealed some facial spasms.  The claim 
needs to be considered on the proper legal basis so as to not 
prejudice the appellant.

In order to afford the veteran due process, this claim is 
REMANDED for the following action:

The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
facial spasms due to radiation treatment 
secondary to the service-connected 
residuals of adenoid cystic carcinoma, 
left parotid gland.  If the application 
to reopen is denied, he should be issued 
a statement of the case that includes the 
criteria pertaining to finality and 
should set forth the reasons and bases 
for the action undertaken.  After 
completion of the usual adjudication 
procedures, the case should be returned 
to the Board, if in order.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 19 -


- 34 -


